Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0021, lines 1-2, refers to a “data processing service 13” of Fig. 1.  However, the environment 10 of Fig. 1 does not appear to describe the “data processing service 13”.  
Appropriate correction is required to either the disclosure and/or the drawings.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:

As per claims 10 and 15, they are rejected for having similar issues as claim 1.
As per claim 2-9, 11-14 and 16-20, they are rejected as being dependent on rejected claims 1, 10 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlen et al. (U.S. Pub. No. 20140304398 A1) in view of Martin et al. (U.S. Patent No. 8,495,311 B2), in view of Sitaram et al. (U.S. Patent No. 9,439,238 B1), and further in view of Reuter et al. (U.S. Pub. No. 20060129556 A1).
2.	Carlen, Martin, Sitaram and Reuter were cited in a previous Office Action.

As per claim 1, Carlen teaches the invention substantially as claimed including a method comprising:
providing, by a first worker process of a plurality of worker processes, a first data processing service in response to a first plurality of service requests, wherein the plurality of worker processes are configured to execute a recurring task …, the recurring task being different from the first data processing service, and wherein each of the plurality of worker processes are configured to provide the first data processing service in response to service requests received by a respective worker process (Fig. 17, Background worker processes 1704; par. 209 … A backend component 1704 executes all background tasks [equiv. to service requests] and periodic tasks [equiv. to recurring task], drawn from a queue of tasks 1706 submitted by front-end component 1702. Since the end state results of background tasks and periodic tasks are typically transient, they are; par. 0214 The other part of the task queue service 1716 is implemented by worker processes each of which may be run in the background. Background workers comprise a set of worker processes, each of which is usually a daemon run in the background. Each worker process dequeues the next task from the task queue and operates on it. That is, background workers/processes are configured to access a queue and execute non-periodic tasks and periodic tasks in a balanced manner).

Carlen does not expressly teach:
 acquiring, by the first worker process of the plurality of worker processes, the 

However, Martin teaches:
acquiring, by the first worker process of the plurality of worker processes, the task lock (col. 10, lines 4-8, The test and set operation determines whether the locks are available and, if so, acquires the locks. In this example, thread0 acquires the locks);
performing, by the first worker process of the plurality of worker processes, the … task that is associated with the task lock (col. 10, lines 12-13, Then, thread0 performs work and updates V1 and V2);
setting [delaying], by the first worker process, … for an amount of time that prevents acquisition of the task lock by any other worker process of the plurality of worker processes for the amount of time (col. 10, lines 13-15, Thread0 then delays for a period of time greater than or equal to N. Thereafter, thread0 releases the locks; col. 13, lines 37-39, mechanism delays for an amount of time or number of cycles greater than or equal to N before releasing the locks. Thus, preventing acquisition of the locks by other threads). 

Although, Martin teaches delaying the release of the lock.
Carlen and Martin does not expressly describe setting by the first worker process a timer.
However, Sitaram teaches: setting by the first worker process a timer (Abstract, setting a hold-timer duration for a hold-timer for release of the at least one resource; col. 5, lines 12-45, In another example, … may apply a hold-time and wait a set time period before releasing the at least one resource allocated to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Carlen and Martin to incorporate a duration timer as disclosed by Sitaram because it would provide for applying a holt-time and a wait for a period of time before releasing a resource lock. This would have prevented processes from acquiring a lock of a task too frequently.

Carlen, Martin and Sitaram does not expressly disclose providing, by the first worker process, the first data processing service in response to a second plurality of service requests during a period of time between setting the timer and expiration of the timer. 
providing, by the first worker process, the first data processing service in response to a second plurality of service requests during a period of time between setting the timer and expiration of the timer (par. 0030 ... A process may set a timer and continue execution … or to perform some operation [other requests/work] for a specified period of time, until the timer expires
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Carlen, Martin and Sitaram to include the technique where a process upon setting a timer continues execution or performs other operations as set forth by Reuter because it would provide for workers processes to continue processing requests/work during the period between the setting the timer and its expiration. This would provide for improved performance and optimize processing resource utilization. 

As per claim 2, Martin teaches  further comprising: attempting, by a second worker process of the plurality of worker processes, prior to the timer expiring, to acquire the task lock; failing to acquire the task lock; attempting, by the second worker process of the plurality of worker processes, subsequent to the timer expiring, to acquire the task lock; acquiring, by the second worker process, the task lock; performing, by the second worker process, the task that is associated with the task lock; and setting, by the second worker process, the timer for the amount of time that prevents acquisition of the task lock by any other worker process for the amount of time (col. 10, lines 16-24, attempts to do work on V1. Thread1 reads V1 and performs a test and set operation. In 

As per claim 3, Martin teaches further comprising: attempting, by a second worker process of the plurality of worker processes, prior to the timer expiring, to acquire the task lock; failing to acquire the task lock; attempting, by the second worker process of the plurality of worker processes, subsequent to the timer expiring, to acquire the task lock; acquiring, by the second worker process, the task lock; setting, by the second worker process, the timer for the amount of time that prevents acquisition of the task lock by any other worker process for the amount of time; and performing, by the second worker process, the task that is associated with the task lock (col. 12, lines 30-45).

As per claim 4, Martin teaches wherein the first worker process sets the timer [delays] for the amount of time that prevents acquisition of the task lock by any other worker process for the amount of time prior to performing the task that is associated with the task lock (col. 13, lines 37-39, the mechanism delays for an amount of time or number of cycles greater than or equal to N before releasing the locks. Thus preventing acquisition of the locks by other threads). While Martin discloses delaying for an amount of time. Martin does not expressly describe setting a timer. Sitaram, however, teaches setting a timer (Abstract, setting a hold-timer duration for a hold-timer for release of the at least one resource; col. 5, lines 12-45).

As per claim 7, Martin teaches further comprising after performing the task that is associated with the task lock, repeatedly attempting, by the first worker process, to acquire the task lock at predetermined intervals (col. 10, lines 4-8, The test and set operation determines whether the locks are available and, if so, acquires the locks. In this example, thread0 acquires the locks. That is, performing a test and set operation is equivalent to repeatedly attempting to acquire a lock).

As per claim 8, Martin teaches further comprising repeatedly attempting, by each worker process of the plurality of worker processes, to acquire the task lock at predetermined intervals (col. 12, lines 31-34).

As per claims 9, Martin teaches further comprising repeatedly attempting, by each worker process of the plurality of worker processes, to acquire the task lock at random intervals (col. 10, lines 5-30).

As per claim 10, it is a computing device having similar limitations as claim 1. Thus, claim 10 is rejected for the same rationale as applied to claim 1. Martin further teaches a memory; and a processor device coupled to the memory (Fig. 1, Memory 106, and Processing Unit 104).
 
As per claim 11, it is a computing device having similar limitations as claim 2. Thus, claim 11 is rejected for the same rationale as applied to claim 2.

As per claim 12, it is a computing device having similar limitations as claim 3. Thus, claim 12 is rejected for the same rationale as applied to claim 3.

As per claim 13, it is a computing device having similar limitations as claim 4. Thus, claim 13 is rejected for the same rationale as applied to claim 4.

As per claim 15, it is a computer program product having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 16, it is a computer program product having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 17, it is a computer program product having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is a computer program product having similar limitations as claim 4. Thus, claim 18 is rejected for the same rationale as applied to claim 4.

As per claim 20, Martin teaches at a point in time after providing the first data processing service in response to the second plurality of service requests, acquiring, by the first worker process of the plurality of worker processes, the task lock (col. 10, lines 4-8, The test and set operation determines whether the locks are 
performing, by the first worker process of the plurality of worker processes, the same task that is associated with the task lock (col. 10, lines 12-13, Then, thread0 performs work and updates V1 and V2);
setting, by the first worker process, the timer for the amount of time that prevents acquisition of the task lock by any other worker process of the plurality of worker processes for the amount of time (col. 10, lines 13-15, Thread0 then delays for a period of time greater than or equal to N. Thereafter, thread0 releases the locks; col. 13, lines 37-39, mechanism delays for an amount of time or number of cycles greater than or equal to N before releasing the locks. Thus, preventing acquisition of the locks by other threads); and 
providing, by the first worker process, the first data processing service in response to a third plurality of service requests during a period of time between setting the timer and expiration of the timer (col. 1, lines 50-53 multiple processor data processing system may service many transactions simultaneously, and each thread may take many cycles to complete one transaction).

Claims 5-6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlen in view of Martin, Sitaram and Reuter as applied to claim 1, and further in view of Kauffman et al. (U.S. Patent No. 6,034,621 A).
Kauffman was cited in a previous Office Action.

As per claim 5, Carlen, Martin and Sitaram and Reuter does not expressly disclose synchronizing a local copy of data with at least one remote copy of data; and further comprising: receiving, by the first worker process, a service request; in response to the service request, accessing the local copy of data; and providing a response to the service request based on the local copy of data.
However, Kaufman teaches synchronizing a local copy of data with at least one remote copy of data; and further comprising: receiving, by the first worker process, a service request; in response to the service request, accessing the local copy of data; and providing a response to the service request based on the local copy of data (col. 1, line 7-12, invention relates to the management of scheduling and other information between two isolated electronic computers. More particularly, it relates to simplified, discrete and automated synchronization of calendar and contact-related data between a personal computer (PC) and a remote personal digital assistant (PDA). Lines 63-67, a conventional PDA 602 synchronizes its data file 614 with the data file 608 of the PC 600 on demand only, and only through a fixed, dedicated connection established between the PC 600 and the PDA 602; col. 2, lines 59-67; col. 4, lines 24-60).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Carlen, Martin, Sitaram and Reuter by incorporating the technique of synchronizing as set forth by Kaufman because it would provide the ability to automate synchronization of calendar and contact-related data between a local computer device and a remote device.

As per claim 6, Kaufman further teaches wherein synchronizing the local copy of data with at least one remote copy of data comprises synchronizing a local copy of an appointment calendar with a remote appointment calendar, wherein the service request comprises a request for appointments associated with an individual, and wherein the response comprises a list of appointments that are identified in the local copy of the appointment calendar and that are associated with the individual (col. 1, line 7-12, invention relates to the management of scheduling and other information between two isolated electronic computers. More particularly, it relates to simplified, discrete and automated synchronization of calendar and contact-related data between a personal computer (PC) and a remote personal digital assistant (PDA)).

As per claim 14, it is a computing device having similar limitations as claim 5. Thus, claim 14 is rejected for the same rationale as applied to claim 5.

As per claim 19, it is a computer program product having similar limitations as claim 5. Thus, claim 19 is rejected for the same rationale as applied to claim 5.


Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 

(1) The applicant argues in page 10, for the 112 rejection of claim 1 that 

2) The applicant argues in page 11-12, for claim 1 “the Patent Office now relies on four different references to suggest to suggest that Applicant’s claim 1 is obvious the current rejection” and that the rejection “dissects claim 1 into discrete elements and then evaluates the elements in isolation, rather than evaluating the claim as a whole, applying bits and pieces of four prior art references to discrete elements of Applicant’s claim 1.

(3) The applicant argues in page 12, for claim 1 that “nothing in Carlen suggests that the worker processes are both “configured to execute a recurring task” and “configured to provide the first data processing service in response to service requests.” Nor does Carlen disclose that the worker processes 1704 acquire a lock under any circumstances”

(4) The applicant argues in page 13, for claim 1 that Martin fails to teach or suggest “performing, by the first worker process of the plurality of worker processes, the recurring task that is associated with the task lock.”

5) The applicant argues in page 14, for claim 1 that Sitaram contains no disclosures about the acquisitions of locks. Sitaram discloses waiting a period of time before releasing a resource.

6) The applicant argues in page 15, for claim 1 that ”Nothing in Sitaram discloses the use of a hold-timer to “prevent other processes from performing the update task too frequently.”

7) The applicant argues in page 15, for claim 1 that Nothing in Reuter contains any disclosure whatsoever about providing a ‘first data processing service in response to a second plurality of service requests during a period of time between setting the timer and expiration of the timer”

8) The applicant argues in page 17, for claim 4 that Martin fails to teach “wherein the first worker process sets the timer for the amount of time that prevents acquisition of the task lock by any other worker process for the amount of time prior to performing the task that is associated with the task lock” 




As per point 1, the Examiner respectfully disagrees. The claim recites the steps:
	“providing, by a first worker process of a plurality of worker processes, a first data processing service in response to a first plurality of service requests, wherein the plurality of worker processes are configured to execute a recurring task upon acquisition of a task lock …;
acquiring, by the first worker process of the plurality of worker processes, the task lock”
As described above, initially the first worker process is providing first data processing, however, there’s no indication as to when the first worker process acquire the task lock or what causes the first worker process to acquire the task lock. Such language leads to uncertainty because the limitations can be interpreted in different ways which may or may not be supported by the disclosure e.g. acquiring the task lock in response to the first processes becoming available after completing another task; and attempting to acquire task lock by periodically, etc. As such, Examiner maintains that it is uncertain and not clearly understood as to what causes (or triggers) the plurality of processes to acquire the task lock or when the plurality of processes acquire the task lock. Therefore, the applicant’s arguments are unpersuasive.

As per point 2, in response to Applicant’s argument that the Office now relies on four different references to suggest that Applicant’s claim 1 is obvious, reliance 
Further, Examiner disagrees with applicant’s characterization that “dissects claim 1 into discrete elements and then evaluates the elements in isolation” because the rejection of claim1 clearly shows each element of the claimed limitations existed in the prior art references, and the rejection also provides an articulated reasoning with rational of why the claimed combination would be obvious. 

As per point 3, the Examiner respectfully disagrees because Carlen, clearly discloses, Fig. 17, a plurality of Background worker processes, and in par. 209, a backend component 1704 executes all background tasks [equiv. to service requests] and periodic tasks [equiv. to recurring task], drawn from a queue of tasks 1706 submitted by front-end component 1702. Further discloses, par. 0214 … Background workers comprise a set of worker processes, each of which is usually a daemon run in the background. Each worker process dequeues the next task from the task queue and operates on it.  Carlen does not expressly teach acquiring, by the first worker process of the plurality of worker processes, the task lock”. Martin, however teaches, col. 10, lines 1-8, a thread0 performing an operation to determine whether locks are available and, if so, acquires the locks. Then the thread performs work and updates V1 and V2 [equiv. to performing a task]. Therefore, it is clear that the teaching of Martin would have extended the teaching of Carlen by providing worker processes of with 

As per point 4, the Examiner respectfully disagrees because the combination of Carlen and Martin reasonably teaches the limitations as claimed. For example, Carlen already teaches, par. 0209, a backend component 1704 executes all background tasks [equiv. to service requests] and periodic tasks [equiv. to recurring task]. Meanwhile, Martin clearly teaches, col. 10, lines 1-13, a thread0 performing an operation to determine whether the locks are available and, if so, acquires the locks. Then thread0 [first worker process] performs work and updates V1 and V2. That is, the thread0 first acquires a lock associated with a task [of performing work and updating V1 and V2 values] and then performs the work and updates V1 and V2.

As per points 5 and 6 the Examiner respectfully disagrees because the combination of prior art reasonably teaches the limitations as claimed. For example, Martin already teaches, col. 10, lines 13-15 and col. 13, lines 37-39, mechanism for delaying for an amount of time or number of cycles greater than or equal to N before releasing the locks. Martin did not expressly describe setting by the first worker process a timer duration.  Sitaram, however (abstract col. 5, lines 12-45) teaches the concept of setting a timer duration for release of a resource. As such, it would have been obvious to extend the teachings of Carlen and Martin to include the technique of setting a timer duration to delay the release of the lock of the task for the duration set. The ability to set timer duration provides the effect of preventing processes from acquisition the task lock too frequently. 

As per point 7, in response arguments that “Nothing in Reuter contains any disclosure whatsoever about providing a first data processing service in response to a second plurality of service requests during a period of time between setting the timer and expiration of the timer” Examiner interprets this limitations as: upon the first worker process setting a timer for an amount of time, the first process continues to process other service requests. Similarly, Reuter teaches in par. 0030, a technique where A process can set a timer and continue execution, checking or polling the timer for expiration … or to perform some operation [other requests/work] for a specified period of time, until the timer expires. 

As per point 8, the Examiner respectfully disagrees. Martin clearly teaches in col. 13, lines 37-39, a mechanism [that] delays for an amount of time or number of cycles greater than or equal to N before releasing the locks. Thus preventing acquisition of the locks by other threads. Meanwhile Sitaram, Abstract, teaches setting a hold-timer duration for a hold-timer for release of the at least one 

As per point 9, the Examiner respectfully disagrees, because Martin clearly teaches, col. 10, lines 4-8, The test and set operation determines whether the locks are available and, if so, acquires the locks .. thread0 acquires the locks. That is, performing a test and set operation is equivalent to repeatedly attempting to acquire a lock. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9578130 B1 teaches methods for distributed locking including acquiring locks for types of tasks. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/WH/
Examiner, Art Unit 2195